DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Claim of priority to provisional patent application 62/990,110 is acknowledged.

Status of the Claims
Claims 1-15 are currently pending and have been considered below. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/23/2020 and 10/21/2021 are in accordance with the provisions of 37 CFR 1.97 and are considered by the Examiner. 

Specification
The abstract of the disclosure is objected to because it contains an extraneous reference to “[Fig. 1]” at its conclusion. Correction is required. See MPEP § 608.01(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because it is directed to “software per se.” For example, claim 14 recites “A computer program product comprising computer program code, the computer program code being configured, when executed on a processor, to cause the processor to perform a method in accordance with claim 1.” Though the code is intended to be executed on a processor, the processor itself is not claimed; further, the specification does not define “computer program code” as anything including structure. Accordingly, claim 14 is clearly directed to “software per se” or “data per se,” which is not statutory subject matter (see MPEP 2106.03(I)). In the interest of compact prosecution for further eligibility analysis purposes, Examiner interprets claim 14 as being directed to the statutory subject matter of a computer program product comprising a non-transitory computer readable medium storing computer program code, which when executed by a processor causes the processor to perform the method of claim 1 in accordance with the examples on Pg 27 L17-33 of Applicant’s specification. 

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
In the instant case, claims 1-13 are directed to a method (i.e. a process), claim 14 is directed to a non-transitory computer readable medium (i.e. a manufacture) in accordance with the interpretation outlined in the “software per se” rejection above, and claim 15 is directed to a processing arrangement (i.e. a machine). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A – Prong 1
Independent claim 1 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations in the human mind but for the recitation of generic computer components. That is, other than reciting that the method is “computer-implemented,” nothing in the claim limitations preclude the steps from practically being performed in the mind. Specifically, the claim recites:
determining an expected circadian pattern for a user based on a reference dataset comprising historical data for the user; 
determining an actual circadian pattern for a given day d based on user sensor 5data gathered for day d; 
determining a measure of circadian inconsistency for day d based on a deviation between the expected circadian pattern and actual circadian pattern for day d; and 
determining a linguistic message for delivery to the user using a sensory output means, the linguistic message comprising a recommended user behavior for improving 10sleep, and wherein the recommended user behavior and/or one or more properties of the linguistic message are configured based at least in part on the circadian inconsistency.
Each of these steps may be performed entirely in the human mind because a human is reasonably capable of examining past and current patient data to determine past and current circadian patterns, comparing the past and current patterns, and using deviations between the compared patterns to think of a message conveying recommended behaviors to improve the patient’s sleep. Thus, the claim recites an abstract idea in the form of a mental process. Independent claim 15 recites substantially similar limitations, and also recites an abstract idea under a similar analysis as above. That is, but for the recitation of generic computing components like “an input/output and one or more processors,” nothing in the claim precludes the steps from practically being performed in the mind. 
Dependent claims 2-14 inherit the limitations that recite an abstract idea from their dependence on claim 1, and thus these claims also recite an abstract idea under the Step 2A – Prong 1 analysis. In addition, claims 2-12 recite further limitations that merely further limit the abstract idea identified above.  Specifically, claim 2 specifies that the measure of circadian inconsistency is a function of time over a day or at a particular time, which a human actor would be capable of determining mentally from past and current circadian patterns. Claims 3-4 describe determining a message delivery time for the message, which a human actor would be able to mentally determine and set based on the compared circadian patterns. Claim 5 further describes the determined recommended behavior as including a commencement time, which a human actor could mentally determine when thinking of a recommended behavior (e.g. go to bed by 9 PM). Claim 6 describes the reference dataset as data types that a human actor would be able to analyze to determine an expected circadian pattern. Claim 7 describes determining the expected pattern by fitting parameters of a pre-determined curve equation to parameters of the reference dataset, which a human actor would be able to perform either mentally or with aid of pen and paper by utilizing known circadian curve equations to determine the patient’s expected pattern. Claim 8 specifies the type of sensor data used to determine the actual circadian pattern, each of which are types of data that a human actor would be capable of mentally analyzing. Claim 9 further describes the determination of the circadian inconsistency as an index derived from correlations between expected and actual patterns, which a human actor would be capable of achieving either mentally or with aid of pen and paper by coming up with some kind of score or index quantifying the correlations and deviations between the two patterns. Claim 10 specifies that the recommended behavior is determined based on a lookup table, which a human actor could achieve mentally by looking at a lookup table to find the corresponding behavior recommendation. Claims 11-12 describe configuring the wording of a message, which a human actor could achieve by thinking about the best way to convey a recommendation to a user based on a variety of factors. 
However, recitation of an abstract idea is not the end of the analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A – Prong 2
The judicial exception is not integrated into a practical application. In particular, independent claims 1 and 15 do not include additional elements that integrate the abstract idea into a practical application. The additional hardware elements of claim 1 include a computer to implement the method, while the additional hardware elements of claim 15 include a processing arrangement comprising an input/output and one or more processors adapted to perform the method steps. Claims 1 and 15 each also include the additional element of generating a control signal for controlling a sensory output means to generate a sensory output representative of the linguistic message.  
These additional elements, when considered in the context of each claim as a whole, do not reflect an improvement in the functioning of a computer or other technological field, do not effect a particular treatment or prophylaxis for a disease or medical condition, do not implement the abstract idea with a particular machine that is integral to the claim (note: the recitation of code or instructions stored on and executed by a computer system does not amount to a particular machine when recited with generic components; see MPEP 2106.05(b)(I)), do not effect a transformation of a particular article to a different state or thing, nor do they apply the judicial exception in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (e.g. an electronic healthcare environment). Further, the additional elements in these claims merely amount to instructions to implement an abstract idea on a computer (e.g. using a computer or processing arrangement to perform method steps that could otherwise be achieved mentally, as explained above) and add insignificant extra-solution activity (e.g. generating a control signal to output the linguistic message is a nominal post-analysis step similar to printing a report that does not meaningfully limit the abstract idea). Accordingly, the independent claim as a whole are directed to an abstract idea without integration into a practical application. 
The judicial exception recited in dependent claims 2-12 is not integrated into a practical application under the same analysis as above because each claimed function is performed with the same additional elements identified in claim 1. Further, claims 2-12 merely further describe the abstract ideas identified in the independent claims without presenting new additional elements. Claim 13 recites the additional element of using machine learning to configure the wording of the message, which amounts to the words “apply it” with a computer because the machine learning is recited at a high level of generality (i.e. the particular type, inputs, outputs, transformations, training, etc. are not claimed or described) to merely automate or digitize a message wording configuration step that could otherwise be performed mentally by a human actor. Claim 14 recites a computer program product comprising computer program code that, when executed on a processor, causes the processor to perform the method of claim 1; this also amounts to the words “apply it” with a computer under the same analysis as the “computer” of claim 1 and “processing arrangement” of claim 15 as explained above. 
Accordingly, the additional elements of claims 1-15 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 1-15 are directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computer, computer program code executing on a processor, or a processing arrangement to perform the various determining, determining, determining, etc. steps amount to no more than mere instructions to apply the exception using generic computer components. As evidence of the generic nature of the above recited additional elements, Examiner notes Pg 27 of Applicant’s specification, where the hardware elements of the invention are described as encompassing various known and conventional elements like processors, computer memory, etc. See specifically lines 24-26: “Examples of circuitry that may be employed in various embodiments of the present disclosure include, but are not limited to, conventional microprocessors, application specific integrated circuits (ASICs), and field-programmable gate arrays (FPGAs)” as well as lines 27-29: “the processor may be associated with one or more storage media such as volatile and non-volatile computer memory such as RAM, PROM, EPROM, and EEPROM.” From such disclosure, one of ordinary skill in the art would understand that any generic processor executing instructions stored in memory may be employed to implement the invention. Further, the combination of these additional hardware elements is not expanded upon in the specification as a unique arrangement and as such relies on the knowledge of one of ordinary skill in the art to understand the combination of components within a computer system as a well-known and generic combination for automating an abstract idea that could otherwise be performed mentally and thus do not provide an inventive concept. 
Similarly, the use of machine learning to perform the message wording configuration as in claim 13 amounts to no more than mere instructions to apply the exception using generic computer components. As evidence of the generic nature of the machine learning, Examiner notes Pg 20 L16-20 of Applicant’s specification, disclosing “Suitable machine-learning algorithms for being employed in the present invention will be apparent to the skilled person. Examples of suitable machine-learning algorithms include decision tree algorithms and artificial neural networks. Other machine-learning algorithms such as logistic regression, support vector machines or Naïve Bayesian models are suitable alternatives.” Examiner further notes Pg 19 L10-12, noting “Machine learning architectures in the domain of natural language generation are known in the art and can be utilized to paraphrase the wording of a recommendation based on various factors determined in advance.” From these disclosures, one of ordinary skill in the art would understand that many types of known machine learning techniques may be used to automate this otherwise-mental process, as well as that it is well-understood, routine, and conventional in the art to do so. 
Regarding the functional additional element, as noted above, the step of generating a control signal for controlling a sensory output means to generate a sensory output representative of the linguistic message amounts to insignificant extra-solution activity because it nominally provides output at an output device like a display or speaker (per the examples provided on Pg9 L33 – Pg10 L2). Examiner further notes that it is well-understood, routine, and conventional to control an output means like a display or speaker to output a message or recommendation to a user, as evidenced by at least Bajaj et al. (US 10076286 B1) Col9 L14-32; Shouldice et al. (US 20160151603 A1) paras. [0082] & [0114]; Pederson et al. (US 20210128942 A1) para. [0044]; and Cole et al. (US 20160019370 A1) paras. [0039] & [0045]. 
Thus, when considered as a whole and in combination, claims 1-15 are not patent eligible. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-6, 8-9, 11, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bajaj et al. (US 10076286 B1).
Claims 1, 14, and 15
Bajaj teaches a computer-implemented method (Bajaj Col10 L50-54, noting methods of the invention may be carried out on a server or processors of various computer-based devices) comprising: 
determining an expected circadian pattern for a user based on a reference dataset comprising historical data for the user (Bajaj Col12 L45-63, noting a typical circadian rhythm for a user may be determined based on initial data collected over a period of time (i.e. historical data), e.g. as described in more detail in Fig. 4 and Col10 L33 – Col11 L7); 
determining an actual circadian pattern for a given day d based on user sensor 5data gathered for day d (Bajaj Col12 L11-27, noting sensor data is utilized to characterize a circadian pattern for the user); 
determining a measure of circadian inconsistency for day d based on a deviation between the expected circadian pattern and actual circadian pattern for day d (Bajaj Col12 L45-65, Col13 L11-16, noting the determined circadian rhythm is compared to the typical circadian rhythm of a particular user to determine a degree of difference indicating the user’s health state (i.e. a measure of circadian inconsistency)); 
determining a linguistic message for delivery to the user using a sensory output means, the linguistic message comprising a recommended user behavior for improving 10sleep, and wherein the recommended user behavior and/or one or more properties of the linguistic message are configured based at least in part on the circadian inconsistency (Bajaj Col13 L22-39, noting an instruction for the user is generated based on the health state and circadian rhythm comparison; examples include adjusting type or timing of a therapeutic regimen, sleep-wake pattern, timing of activities or exertion, etc., which are considered recommended user behaviors for improving sleep); and 
generating a control signal for controlling a sensory output means to generate a sensory output representative of the linguistic message (Bajaj Col9 L14-26, noting the user can receive the generated recommendation from the server at an output device via visual display, audible, or tactile means).  
Regarding claim 14, Bajaj teaches a computer program product comprising computer program code, the 5computer program code being configured, when executed on a processor, to cause the processor to perform a method (Bajaj Col8 L53 – Col9 L13, noting a processor executing instructions to perform the methods of the invention) in accordance with claim 1, as explained above.  
Regarding claim 15, Bajaj teaches a processing arrangement comprising: an input/output; and 10one or more processors (Bajaj Col8 L53 – Col9 L13, noting a processor executing instructions to perform the methods of the invention; see also Col6 L27-43, noting communication hardware at each device allowing for the transmission and receipt of data among system components, i.e. an input/output) adapted to perform functions substantially similar to the steps of claim 1, as explained above. 
Claim 2
15Bajaj teaches a method as claimed in claim 1, and further teaches wherein the measure of circadian inconsistency comprises a measure of said deviation between the expected and actual circadian patterns as a function of time over day d, or at a particular time point in day d (Bajaj Col11 L12-15, Col12 L45-65, Col13 L11-16, noting the determined circadian rhythm is compared to the typical circadian rhythm of a particular user to determine a degree of difference, abnormality, trend, or other indication of the user’s health state over a particular period of time, i.e. as a function of time over a day).  
Claim 5
Bajaj teaches a method as claimed in claim 1, and further teaches wherein the recommended behavior includes a recommended commencement time by the user of the behavior, and wherein the2020PF00306 3022.12.2020 recommended commencement time is determined based at least in part on the determined measure of circadian inconsistency (Bajaj Col5 L20-22, Col11 L20-24, Col13 L22-39, noting the generated instruction includes a recommendation for a particular behavior at a particular time (e.g. adjusting timing of a drug administration to 3:00 PM) based on the health state indicated by the compared circadian rhythms).  
Claim 6
Bajaj teaches a method as claimed in claim 1, and further teaches wherein the reference dataset comprises 5historical circadian pattern data, or historical sleep and/or activity data for the user (Bajaj Col12 L45-63, noting a typical circadian rhythm for a user may be determined based on initial data collected over a period of time (i.e. historical circadian pattern data), e.g. as described in more detail in Fig. 4 and Col10 L33 – Col11 L7, where historical circadian pattern and activity data are used to generate a user baseline).  
Claim 8
Bajaj teaches a method as claimed in claim 1, and further teaches wherein the sensor data comprises physiological parameter data, and/or movement data (Bajaj Col12 L11-27, noting the actual circadian pattern is determined using sensor data such as pulse, blood oxygen, blood pressure, or body temperature (i.e. physiological parameter data), as well as body motions (i.e. movement data)).  
Claim 915
Note: per MPEP 2103.C: “Language that suggests of makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation.” In the instant case, the second optional limitation of this claim is explicitly recited as being optional and thus does not limit the scope of the claim. 
Bajaj teaches a method as claimed in claim 1, and further teaches wherein the measure of circadian inconsistency comprises an index of circadian inconsistency for day d, determined based on deriving a correlation between the expected and actual circadian patterns (Bajaj Col11 L12-15, Col12 L45-65, Col13 L11-16, noting the determined circadian rhythm is compared to the typical circadian rhythm of a particular user to determine a degree of difference, abnormality, trend, or other indication of the user’s health state over a particular period of time, i.e. an index of inconsistency for a period such as day d), and optionally wherein the method comprises monitoring the index of circadian 20inconsistency over a plurality of days and determining a measure of adherence based on changes in the index of circadian inconsistency.  
Claim 11
Bajaj teaches a method as claimed in claim 1, and further teaches wherein the method comprises configuring one or more properties of the linguistic message based on the circadian inconsistency, and wherein the properties include a wording of the linguistic message (Bajaj Col5 L20-22, Col11 L20-24, Col13 L22-39, noting the generated instruction includes a recommendation based on the health state indicated by the compared circadian rhythms; the message may have different wordings and content based on the health state and circadian rhythms, e.g. instructing a user to adjust dosing, type, or timing of a drug regimen, a sleep-wake pattern, or the timing of physical or intellectual exertion as in Col13 L22-39 would each utilize different message wordings to a user to reflect the particular selected recommendation).  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bajaj as applied to claim 1 above, and further in view of Shouldice et al. (US 20160151603 A1).
Claim 3
Bajaj teaches a method as claimed in claim 1, but fails to explicitly disclose wherein the method comprises determining a 20message delivery time corresponding to a time at which the message is to be communicated to the user by means of the sensory output means, and wherein the message delivery time is determined based at least in part on the measure of circadian inconsistency. However, Shouldice teaches determining a 20message delivery time corresponding to a time at which the message is to be communicated to the user by means of the sensory output means, and wherein the message delivery time is determined based at least in part on the measure of circadian inconsistency (Shouldice [0212]-[0214], noting sleep-related recommendations are provided to a user either immediately upon detection of a circadian inconsistency (e.g. actual sleep onset being outside a threshold time of expected sleep onset) or at a scheduled time (e.g. 10 PM for a user with an 11 PM expected bedtime)). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the sleep-related recommendation messages of Bajaj to include a scheduled or immediate message delivery time based on circadian inconsistencies as in Shouldice in order to provide the recommendation at a time when they will be most beneficial to a user, e.g. when they are most likely to be or are currently confirmed to be experiencing circadian inconsistencies (as suggested by Shouldice [0212]-[0214]). 
Claim 4
Bajaj in view of Shouldice teaches a method as claimed in claim 3, and the combination further teaches wherein the delivery time of the message is 25selected to be at a time of day in which the circadian inconsistency for day d is below a defined threshold (Shouldice [0212], noting sleep-related recommendations are provided to a user immediately upon detection of a circadian inconsistency outside a threshold (e.g. actual sleep onset being outside a threshold time of expected sleep onset)).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bajaj as applied to claims 1 and 6 above, and further in view of Pederson et al. (US 20210128942 A1).
Claim 7
Bajaj teaches a method as claimed in claim 6, but fails to explicitly disclose wherein the expected circadian pattern is determined based on fitting parameters of a pre-determined circadian curve equation, the fitting being based on the historical sleep and/or activity data for the patient over one or more 10days. However, Pederson teaches that user circadian rhythms can be determined by fitting measured user parameters to a reference or normal circadian rhythm curve or function (Pederson Fig. 4, [0032]-[0034], [0069]-[0070]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the determination of an expected circadian pattern as in Bajaj to include fitting the collected historical data to a pre-determined circadian curve equation as in Pederson in order to incorporate known “normal” circadian rhythm function curves for the data so that accuracy of the curve can be increased in accordance with expert knowledge (as suggested by Pederson [0032] & [0070]). 

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bajaj as applied to claims 1 and 11 above, and further in view of Cole et al. (US 20160019370 A1).
Claim 10
Bajaj teaches a method as claimed in claim 1, and further teaches wherein the recommended behavior is determined based on the circadian inconsistency,  (Bajaj Col5 L20-22, Col11 L20-24, Col13 L22-39, noting the generated instruction includes a recommendation based on the health state indicated by the compared circadian rhythms). Though the reference teaches selection of instructions for a user including providing recommendations selected based on the user’s circadian patterns, Bajaj fails to explicitly disclose that such recommendations are also selected based on use of a lookup table. However, Cole teaches a health-related behavior recommendation system that selects recommended behaviors for a user based on analyzing a user’s health information and use of lookup tables and databases (Cole [0044], [0129]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the unspecified recommendation selection methods of Bajaj to include use of lookup tables as in Cole in order to utilize a known method of recommendation selection that allows for the use of saved associations prepopulated in a database (as suggested by Cole [0044] & [0129]), thereby saving time and/or processing resources.  
Claim 12
30Bajaj teaches a method as claimed in claim 11, showing the selection and outputting of messages with varying content and therefore wording to a user. However, the reference fails to explicitly disclose wherein the configuring of the wording of the linguistic message, for communicating a particular behavior change, is performed by selecting from a lookup table one of a plurality of pre-determined linguistic messages conveying said behavior change and each with a different wording. However, Cole teaches a health-related behavior recommendation system that selects messaging to convey recommended behaviors for a user by using lookup tables and databases (Cole [0044], [0129]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the unspecified message selection methods of Bajaj to include use of lookup tables as in Cole in order to utilize a known method of messaging selection that allows for the use of saved associations prepopulated in a database (as suggested by Cole [0044] & [0129]), thereby saving time and/or processing resources.  


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bajaj as applied to claims 1 and 11 above, and further in view of Houston et al. (US 20140142965 A1).
Claim 13
Bajaj teaches a method as claimed in claim 11, but fails to explicitly disclose wherein the configuring of the wording of the message is performed using a machine learning algorithm. However, Houston teaches that the wording of messages containing health recommendations can be configured via machine learning algorithms (Houston [0054]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the unspecified message selection methods of Bajaj to include use of machine learning as in Houston in order to adaptively tailor messages to a user’s individual perspective and preferences to provide more persuasive and personalized messaging (as suggested by Houston [0054]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hrushesky (US 20170025028 A1), Kinnunen (US 20210241649 A1), Surbur et al. (US 20170156666 A1), Shimuta et al. (US 20200138369 A1), and Zhang et al. (US 20080114219 A1) describe systems for monitoring user parameters and providing recommendations for behavior or therapeutic modifications based on detected biological rhythm disruptions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679. The examiner can normally be reached M-F 8:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN A HRANEK/             Examiner, Art Unit 3626